    Case 20-30149      Doc 179      Filed 03/04/20 Entered 03/04/20 12:28:14               Desc Main
                                     Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

In re:                                              )        Chapter 11
                                                    )
SD-Charlotte, LLC, et al.,1                         )        Case No. 20-30149 (LTB)
                                                    )
                                Debtors.            )        Jointly Administered
                                                    )


               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        PLEASE TAKE NOTICE that MOD Super Fast Pizza, LLC and MOD Super Fast Pizza
Franchising, LLC (collectively, "MOD Super Fast Pizza"), parties in interest, by and through the
their undersigned local counsel, hereby enter their appearance pursuant to Rules 2002 and 9010(b)
of the Federal Rules of Bankruptcy Procedure (the “Rules”), and pursuant to Rule 2002(g) and
Bankruptcy Code § 1109(b), hereby requests that all notices given or required to be given and all
papers served or required to be served in this case, be given to and served on the following
attorneys:

                                Deborah L. Fletcher, Esq.
                                Fisher Broyles, LLP
                                6000 Fairview Road, Suite 1200
                                Charlotte, NC 28210
                                Direct: (704) 442-7263
                                Fax: (704) 731-0694
                                Email: dfletcher@fisherbroyles.com

                With A Copy To:

                                C. Kevin Kobbe, Esq.
                                DLA Piper LLP (US)
                                The Marbury Building
                                6225 Smith Avenue
                                Baltimore, Maryland 21209
                                Phone: (410) 580-4189
                                Fax: (410) 580-3189
                                Email: kevin.kobbe@dlapiper.com




1
  The Debtors, together with the last four digits of each Debtor's federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-
Missouri, LLC (8294); and Southern Deli Holdings, LLC (9425).
 Case 20-30149        Doc 179     Filed 03/04/20 Entered 03/04/20 12:28:14              Desc Main
                                   Document     Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

all orders and notices of any applications, petitions, motions, complaints, requests or demands,

hearings, answering or reply papers, memoranda and briefs in support of any of the foregoing and

any other document filed with, or otherwise brought before, this Court with respect to this case,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by U.S.

mail, electronic mail, courier service, hand delivery, telephone, facsimile transmission, telegraph,

telex or otherwise.

       PLEASE TAKE FURTHER NOTICE that MOD Super Fast Pizza does not intend that

this Notice of Appearance and Request for Service of Papers or any later appearance, pleading,

claim or suit to waive: (i) its right to have final orders in non-core matters entered only after de

novo review by a District Court Judge; (ii) its right to trial by jury in any proceeding so triable in

any case, controversy, or proceeding related to this bankruptcy proceeding; (iii) its right to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which it

is or may be entitled under agreements, in law or in equity, including the right to contest the

jurisdiction of the United States Bankruptcy Court for the Western District of North Carolina over

it, all of which rights, claims, actions, defenses, setoffs, and recoupments MOD Super Fast Pizza

expressly reserves.




                                                  2
 Case 20-30149      Doc 179        Filed 03/04/20 Entered 03/04/20 12:28:14     Desc Main
                                    Document     Page 3 of 4



Dated: March 4, 2020
       Charlotte, North Carolina

                                                   Respectfully submitted

                                                    /s/ Deborah L. Fletcher
                                                   Deborah L. Fletcher
                                                   N.C. Bar No. 20254
                                                   FISHERBROYLES LLP
                                                   6000 Fairview Road, Suite 1200
                                                   Charlotte, North Carolina 28210
                                                   (By Appointment Only)
                                                   Telephone: (704) 442-7263
                                                   Facsimile: (704) 731-0694
                                                   Email: deborah.fletcher@fisherbroyles.com

                                                   Attorneys for MOD Super Fast Pizza, LLC
                                                   and MOD Super Fast Pizza Franchising,
                                                   LLC




                                               3
 Case 20-30149       Doc 179       Filed 03/04/20 Entered 03/04/20 12:28:14          Desc Main
                                    Document     Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned certifies that, on the date set forth below, the foregoing Notice of Appearance

and Request for Service was electronically filed via the Court’s CM-ECF system, which sent

notification to all parties registered to receive notice through the Court’s CM/ECF system.

Dated: March 4, 2020
       Charlotte, North Carolina

                                                    Respectfully submitted

                                                     /s/ Deborah L. Fletcher
                                                    Deborah L. Fletcher
                                                    FISHERBROYLES LLP
                                                    6000 Fairview Road, Suite 1200
                                                    Charlotte, North Carolina 28210
                                                    (By Appointment Only)
                                                    Telephone: (704) 442-7263
                                                    Facsimile: (704) 731-0694
                                                    Email: deborah.fletcher@fisherbroyles.com




                                                4
